Citation Nr: 1309301	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-30 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  His service included a tour of duty in Vietnam from October 1969 to July 1970.

This matter arises from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that denied service connection for a seizure disorder.  The Veteran appealed this decision to the Board of Veteran's Appeals (Board) and, in April 2009, he testified before the Board at a video conference hearing.  A transcript of the hearing is of record.  In February 2012, the Board denied the claim, after prior remand development.  The Veteran filed a timely appeal of this decision to the United States Court of Appeals for Veterans Claims (Court) and in September 2012, the Court vacated the Board's February 2012 decision and remanded the matter pursuant to a Joint Motion For Remand filed by the parties in September 2012.  The matter is once again before the Board.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Since testifying at the Board video conference hearing in April 2009, the appellant has obtained a different attorney.  By letter dated in November 2012, the Veteran's new attorney requested that the Veteran be afforded a Travel Board hearing so that he can present additional evidence in support of his appeal.   

Under 38 C.F.R. § 20.700 (2012), a hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Although prior hearings have been held, the Board will permit scheduling of an additional hearing to ensure appellant due process and maximum opportunity to support his claim.

Accordingly, the Veteran should be scheduled for a Travel Board hearing pursuant to his request for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2012).

Thus, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO. The Veteran and his representative should be properly notified of the date, time and place of the hearing. After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.  If it is determined that a videoconference hearing is desired, it should be so indicated to the RO and appropriate steps to schedule that hearing should be undertaken.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


